Citation Nr: 0817286	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-39 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
status post operative repair of the patellar tendon of the 
left knee, with scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In his substantive appeal, the veteran indicates that he is 
seeking "VA educational tuition reimbursements for 
college."  This issue, however, has not been adjudicated, 
developed or certified for appellate review.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issue of educational 
benefits is referred to the RO for appropriate consideration.


FINDINGS OF FACT

1.  The veteran's left knee has full range of motion; 
ankylosis, recurrent subluxation, and lateral instability 
have not been shown.

2.  A scar on the veteran's left knee has been shown to be 
painful to compression.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for status post operative repair of the patellar tendon of 
the left knee have not been met for the entire period of the 
claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code (DC) 5260 (2007).  

2.  The criteria for a separate initial disability rating of 
10 percent for a scar of the left knee have been met for the 
entire period of the claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 4.1-4.14, 4.118, DC 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

A VA letter dated in December 2003 satisfied VA's duty to 
notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159, as it 
informed the veteran of what evidence was needed to establish 
the benefits sought, of what VA would do or had done, and 
what evidence he should provide, including dates and places 
he received medical treatment, informed him that it was his 
responsibility to make sure that VA received all requested 
records that are not in the possession of a Federal 
department or agency necessary to support the claim, and 
asked him, essentially, to send in any evidence in his 
possession that pertains to the claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

The veteran was issued notice of the type of evidence 
necessary to establish an effective date or higher rating by 
letter dated March 2006, and this notice was followed by the 
July 2006 statement of the case.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The Board thus 
finds that there is no prejudice to the veteran under the 
holding in Dingess.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  His service medical records and lay 
statements have been associated with the record.  He was also 
accorded VA examinations in April 2004 and February 2006 as 
part of this claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties 
to notify and assist have been met, there is no prejudice to 
the veteran in adjudicating this appeal.

Higher Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Limitation of motion of the leg is rated under DCs 5260 and 
5261.  Under DC 5260 (limitation of flexion), where flexion 
or bending of the leg is limited to 60 degrees, the 
disability rating will be noncompensable (0 percent).  A 10 
percent disability rating is warranted where flexion of the 
leg is limited to 45 degrees.  A 20 percent disability rating 
is warranted where flexion of the leg is limited to 30 
degrees.  A 30 percent disability rating is warranted where 
flexion of the leg is limited to 15 degrees.  38 C.F.R. § 
4.71a. 

Under DC 5261 (limitation of extension), where extension of 
the leg is limited to five degrees, the disability rating 
will be noncompensable.  A 10 percent rating is appropriate 
where extension of the leg is limited to 10 degrees, and a 20 
percent rating is warranted for leg extension limited to 15 
degrees.  38 C.F.R. § 4.71a.  The Board notes that normal 
ranges of motion of the knee are to 0 degrees in extension, 
and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

In the rating decision on appeal, service connection was 
established for a left knee disability based on a review of 
the veteran's service medical records which indicated that he 
suffered a patellar tendon avulsion while in service in 1985.  
The veteran's left knee disability has been rated as 
noncompensable under DC 5260 for the entire period of the 
claim.  

Upon VA examination in April 2004, the veteran demonstrated 
full range of motion of the left knee.  He reported that 
squatting and ascending and descending stairs caused pain, 
but did not report any instability.  The examiner noted a 
scar over the anterior aspect of the veteran's left knee, 
measuring 16 centimeters in length.

The veteran underwent another VA examination in February 
2006.  He demonstrated flexion of the left knee to 140 
degrees and extension to zero degrees, with no pain and some 
crepitation.  He reported a dull, aching pain in his left 
knee, but did not report any giving way or instability.  The 
examiner noted a scar on the veteran's left knee which was 
slightly painful to compression.

The veteran reports that exercise causes pain in his left 
knee, especially repetitive exercise.  He also reports that 
he has "major problems" with the knee at times, but does 
not further describe these problems.  

The competent medical evidence of record demonstrates that 
the veteran has full range of motion of his left knee.  As 
noted, limitation of flexion to 45 degrees is required for a 
disability rating of 10 percent under DC 5260.  Extension of 
the knee must be limited to 10 degrees to warrant a 
compensable disability rating under DC 5261.  

Even taking into account the veteran's complaints of pain 
after exercise, the evidence does not demonstrate limitation 
of flexion to 45 degrees, or limitation of extension to 10 
degrees.  Accordingly, the Board concludes that the criteria 
for an initial compensable disability rating for status post 
operative repair of the patellar tendon of the left knee have 
not been met for the entire period of the claim. 

The Board notes that, as instability has not been medically 
demonstrated, a separate evaluation under DC 5257 is not for 
consideration.  Similarly, as full range of motion is shown, 
the evidence does not support ankylosis of the knee and DC 
5256 does not apply.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997); see also VAOPGCPREC 9-98 (Aug. 14, 
1998).

The Board further notes that the veteran has not been 
diagnosed with arthritis of the left knee, and x-rays of the 
veteran's left knee performed in April 2004 and February 2006 
did not provide any evidence of arthritic changes or 
osteoarthritis of the patellofemoral joint.  Therefore, as 
the evidence is against a finding of arthritis of the 
veteran's left knee, a compensable evaluation under DC 5003 
is not warranted.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher initial rating.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert, supra.  The claim for an initial 
compensable disability rating status post operative repair of 
the patellar tendon of the left knee is, therefore, denied.

Notwithstanding the above, the Board notes finds that a 
separate compensable disability rating is warranted for a 
scar of the left knee under DC 7804.  Under DC 7804, a 10 
percent rating is warranted for a superficial scar that is 
painful on examination.  A 10 percent rating is the maximum 
allowable under DC 7804.  The evidence must demonstrate a 
scar that is deep or causes limited motion over an area 
exceeding 12 inches to warrant a disability rating in excess 
of 10 percent.  See 38 C.F.R. § 4.118, DC 7801.

The April 2004 VA examination report noted the presence of 
the scar, but the examiner did not indicate whether it was 
painful on examination.  The February 2006 VA examination 
report noted that the scar on the veteran's left knee was 
painful to compression.  Therefore, with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a separate initial 10 percent disability 
rating for a scar of the left knee have been met for the 
entire period of the claim.  The Board further finds that a 
rating in excess of 10 percent for a scar of the left knee is 
not warranted for any period of time because the evidence 
does not demonstrate that the veteran's scar is deep or 
causes limited motion.


ORDER

An initial compensable disability rating for status post 
operative repair of the patellar tendon of the left knee is 
denied.

An initial disability rating of 10 percent for a scar of the 
left knee is granted.  


____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


